t c memo united_states tax_court barry s and yvonne c hillman petitioners v commissioner of internal revenue respondent docket no filed date arnold zacks for petitioners john j boyle for respondent memorandum findings_of_fact and opinion gale judge respondent determined the following deficiencies and accuracy-related_penalties with respect to petitioners’ federal_income_tax penalty year deficiency sec_6662 dollar_figure dollar_figure big_number big_number unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar the issues for decision are whether petitioners’ activity relating to the breeding and showing of horses was an activity engaged in for profit we hold that it was not whether petitioners are entitled to business mileage deductions over and above the amounts respondent has allowed we hold that they are not whether petitioners are liable for accuracy- related penalties under sec_6662 we hold that they are findings_of_fact some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts and attached exhibits at the time of filing the petition petitioners resided in lewis center ohio petitioners filed joint tax returns for the years in issue which were prepared by barry adelman c p a horse-related activities petitioners were married in and have two children todd and denise denise was born in and she has received training in showing horses since when she was years old during the years in issue petitioners lived in a residence situated on acres on which was also located a garage seven- stall barn riding arena for horses pasture land and an acre of trail and woods petitioner barry hillman dr hillman wa sec_64 years old at the time of trial and a medical doctor during the years at issue and continuing through the time of trial dr hillman operated a medical practice in columbus ohio as a sole practitioner with three employees petitioner yvonne hillman has assisted dr hillman in his medical practice as an office worker since during the years in issue mrs hillman was dr hillman’s office manager and kept the books for his medical practice she was paid dollar_figure in annual wages during and for which she was issued forms w-2 petitioners provided mr adelman with all original checks deposit slips and financial records for dr hillman’s medical practice in and dr hillman devoted between and hours per week to the practice on their and joint returns petitioners reported the following income and expenses from dr hillman’s medical practice on schedule c ' petitioners have reserved a relevancy objection with respect to post-1994 exhibits sec_1_183-2 income_tax regs directs consideration of all of the facts and circumstances in determining whether an activity is engaged in for profit and evidence from years subsequent to the years in issue is relevant to the extent it may create inferences regarding the existence of a profit_motive in the earlier years see eg hoyle v commissioner tcmemo_1994_592 smith v commissioner tcmemo_1993_140 we therefore overrule petitioners’ relevancy objection year gross_income dollar_figure big_number big_number big_number big_number big_number total expenses dollar_figure big_number big_number big_number big_number big_number net_profit_or_loss dollar_figure big_number big_number big_number big_number big_number in and dr hillman also reported on schedule c consulting fees in the amounts of dollar_figure and dollar_figure respectively on their joint returns for the and taxable years petitioners reported an activity described as show horses on schedule c since petitioners have reported the following income and expenses with respect to their show horse activity gross total net profit year income expenses or loss so dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number big_number the expenses that petitioners claimed with respect to their show horse activity consisted of the following items and amounts advertising a --- dollar_figure dollar_figure --- dollar_figure depreciation dollar_figure dollar_figure big_number big_number dollar_figure big_number insurance --- supplie sec_75 --- --- --- --- repairs --- --- --- --- --- veterinarian big_number horse shows big_number big_number big_number big_number big_number --- due sec_116 feed bedding big_number big_number big_number big_number big_number big_number professional training board big_number big_number big_number big_number big_number --- stable help big_number big_number big_number big_number big_number blacksmith --- --- --- farrier --- big_number --- --- equipment outfit --- --- sponsorship --- --- --- --- transfer fee --- --- --- --- --- dr hillman has been involved with horses for years he has owned horses since when he purchased two morgan horses pal joey and lady arrow a morgan is a very even-tempered breed that 1s quite versatile suitable for riding jumping or draft purposes morgans live approximately years in or dr hillman was involved in a prior horse- breeding activity which was abandoned after years because it was unprofitable during the years through petitioners owned five horses riskybiznis ben hur chicardo ashley and pal joey but only two of the horses were consistently claimed as part of petitioners’ show horse activity during the period namely riskybiznis claimed for every year and ben hur claimed for every year starting in when petitioners acquired him chicardo although purchased in and sold on date was claimed only in and ashley acquired in and donated to a veterinary school in was claimed only in pal joey was owned throughout the period but never claimed petitioners took depreciation_deductions with respect to the horses claimed as part of their show horse activity for and the years in issue petitioners made no allocation of their claimed schedule c expenses for feed and bedding and stable help between the horses they claimed as part of their show horse activity and the other horses that they owned petitioners purchased riskybiznis a stallion in for dollar_figure the horse was gelded neutered in or rendering him incapable of breeding petitioners claimed riskybiznis as part of their show horse activity in and riskybiznis participated in the following horse shows name or prize money location years earned expenses gold cup unknown dollar_figure river ridge unknown silver cup unknown penn-ohio unknown jubilee unknown totals unknown big_number in petitioners leased riskybiznis to a trainer an arrangement under which the trainer bore the costs of the horse’s upkeep in exchange for the right to enter him in horse show competitions petitioners did not receive any cash or property with respect to this arrangement petitioners purchased ben hur a stallion in for dollar_figure morgan stallions generally begin to breed at about years of age and can breed until approximately years of age ben hur has not produced offspring since petitioners purchased him although he did produce offspring prior to their ownership petitioners claimed ben hur as part of their show horse activity in and ben hur participated in the following horse shows name or prize money location years earned expenses gold cup unknown dollar_figure river ridge unknown twin rivers dollar_figure buckeye ohio state fair unknown kyova unknown unknown blue ribbon classic unknown delaware cty fair unknown penn--ohio total sec_125 big_number petitioners purchased chicardo a 3-year-old stallion in for dollar_figure petitioners gelded chicardo in or because they decided that he was not good enough to hold for breeding petitioners claimed chicardo as part of their show horse activity for and chicardo did not participate in horse shows after chicardo was ridden partly for pleasure because he was not as valuable as ben hur or riskybiznis and petitioners were planning to sell him as an easy-to-ride horse petitioners sold chicardo on date for dollar_figure petitioners purchased ashley a 2-year-old filly in for dollar_figure petitioners claimed ashley for their show horse activity in only ashley participated in two horse shows in for which neither the prize money nor expenses are known morgan mares generally begin to be bred at about years of age and can produce one foal a year ashley miscarried three foals in years ashley never produced a live foal and had a history of uterine infections on date petitioners donated ashley to ohio state university college of veterinary medicine ashley had a uterine infection at the time of the donation dr hillman executed a euthanasia authorization in connection with the donation which was required by ohio state university for all such donations after digestive problems were discovered ashley was euthanized on date on their return petitioners claimed a deduction for a noncash charitable_contribution with respect to ashley in the amount of dollar_figure petitioners’ return reported that ohio state university determined ashley’s fair_market_value however ohio state university does not provide appraisals for gifts of property and did not do so in ashley’s case none of petitioners’ horses participated in horse shows in aside from the dollar_figure earned by ben hur petitioners did not know the amount of their horses’ winnings at any of the shows when petitioners’ horses were shown in a professional event the trainer who showed the horses would normally subtract the prize money earned from the training bill the total known expenses for horse shows during the period through totaled dollar_figure expenses for horse shows claimed on petitioners’ returns for this period totaled dollar_figure from through denise spent to hours every other day grooming and exercising the horses that petitioners included in their show horse activity she was not compensated for her services denise showed petitioners’ horses as an amateur prize money was generally not awarded to amateurs in the shows in which denise participated when awarded it ranged between dollar_figure and dollar_figure petitioners used college students as stable help the stable help would muck out the stalls and feed and care for the horses petitioners paid some of the stable help while others worked in exchange for riding privileges dr hillman did not know whether forms or w-2 were issued to any of the stable help petitioners used six different trainers between and who worked with both denise and the horses these trainers were hired to train the horses and to provide instruction to denise regarding how to show horses in competition petitioners maintained a separate bank account for all of their horse-related expenditures dr hillman kept all bills and invoices related to the show horse activity in an envelope and would transfer the information every to weeks to a ledger kept for this purpose in dr hillman spent no more than hours per month on bookkeeping and management duties with respect to his show horse activity petitioners’ accountant mr adelman did not have access to any records for petitioners’ show horse activity dr hillman instead provided mr adelman with a yearend compilation of income and expense figures for the activity for inclusion on their tax returns petitioners did not prepare or maintain a written business plan regarding their show horse activity dr hillman discussed petitioners’ show horse activity with their accountant but these discussions focused on the tax aspects of the activity mileage deduction respondent reduced petitioners’ allowable deductions for business mileage that dr hillman claimed with respect to his medical practice from dollar_figure to dollar_figure for the taxable_year and from dollar_figure to dollar_figure for the taxable_year dr hillman maintained office hour sec_4 to days a week performed surgery at five hospital sec_4 to days per week and made hospital round sec_5 to days per week the distance from his residence to his medical office wa sec_12 miles one way dr hillman estimated his business mileage by subtracting miles on days of each week representing one round trip between his residence and medical office for each day he maintained office hours from the total change in miles on his odometer for the year in this manner dr hillman estimated business mileage of big_number miles and big_number miles for and respectively which he provided to mr adelman in respondent’s determination these mileage figures were reduced to big_number and big_number respectively opinion i horse-related activities the first issue to be resolved is whether petitioners’ activities involving the breeding and showing of horses constituted an activity_not_engaged_in_for_profit as a general_rule individuals are not allowed to deduct losses attributable to an activity_not_engaged_in_for_profit except to the extent the parties have treated all of petitioners’ horse-related activities as a single activity for purposes of sec_183 see sec_1_183-1 income_tax regs which we refer to as the show horse activity consistent with petitioners’ usage on their returns of any gross_income generated by the activity see sec_183 a and b respondent asserts that petitioners were not engaged in the show horse activity for profit which would result ina disallowance of their claimed losses to the extent that they exceeded gross_income generated by the activity petitioners argue that they were engaged in show horse activity for profit and that accordingly their losses are fully deductible ’ sec_183 defines an activity_not_engaged_in_for_profit as an activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 deductions are allowable under sec_162 or sec_212 with respect to activities for which the taxpayer has the requisite sec_183 profit_motive see holmes v commissioner f 3d 6th cir date revg and remanding tcmemo_1997_401 889_f2d_1548 6th cir the threshold inguiry in determining whether an activity is a trade_or_business or is carried on for the production_of_income is whether the activity 1s engaged in for the primary purpose and dominant hope deductions that would be allowable without regard to whether or not such activity is engaged in for profit are not restricted by this rule see sec_183 petitioners have not argued that any of the losses claimed are nevertheless deductible by virtue of sec_183 and intent of realizing a profit affg tcmemo_1988_310 profit for purposes of sec_183 means economic profit independent of tax savings see hayden v commissioner supra pincite an activity is engaged in for profit if the taxpayer entertained an actual and honest even though unreasonable or unrealistic profit objective in engaging in the activity 868_f2d_833 6th cir affg in part revg in part and remanding tcmemo_1986_569 see also 94_tc_41 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs it is therefore the taxpayer’s intent to earn a profit that determines the deductibility of an activity’s losses under sec_183 see dreicer v commissioner supra pincite 45_tc_261 affd 379_f2d_252 2d cir and such intent is a question of fact see hayden v commissioner supra pincite intent is to be determined by examining all the facts and circumstances giving greater weight to objective facts than to the taxpayer’s statement of intent see 78_tc_659 72_tc_659 sec_1_183-2 and b income_tax regs the taxpayer bears the burden of proving the requisite profit objective see rule a hayden v commissioner supra pincite dreicer v commissioner supra pincite 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs sets forth a nonexclusive list of factors to be considered in determining whether an activity is engaged in for profit see campbell v commissioner supra pincite these factors are the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved no single factor is controlling rather the facts and circumstances of the case taken as whole are determinative see 86_tc_360 sec_1_183-2 income_tax regs petitioners’ proof with respect to their profit_motive consists in large part of dr hillman’s uncorroborated self- serving testimony because dr hillman signed an income_tax return under penalties of perjury which reported that a donated horse had been valued by the recipient educational_institution when such was not the case ’ his credibility is subject_to some doubt and we give his testimony less weight as a result manner in which activity conducted the fact that a taxpayer carries on an activity ina businesslike manner and maintains complete and accurate books_and_records may indicate that the activity was engaged in for profit see sec_1_183-2 income_tax regs the record is replete with instances where petitioners did not conduct the show horse activity in a businesslike manner petitioners had no written business plan asked to describe his business plan at trial dr hillman testified that it was to concentrate on breeding so that he would eventually build up a small herd yet petitioners had two of their three stallions gelded and so far as the record indicates the third stallion--ben hur who had produced several offspring prior to acquisition by petitioners---was bred only with ashley petitioners’ mare with a history of foaling failures ashley was petitioners’ sole mare and she suffered three miscarriages before petitioners donated her to a veterinary school in nevertheless there is no evidence that petitioners ever sought a replacement mare either during a representative of the institution testified at trial without contradiction or challenge that the institution never provided appraisals of donated property and did not do so in the case of dr hillman’s donation ashley’s difficulties or after her disposition in sum petitioners claimed a business plan focused on breeding but in the years they have engaged in this activity they have not obtained a single foal or breeding fee other unbusinesslike conduct abounds petitioners did not allocate the costs of feed bedding and stable help between horses claimed as part of the show horse activity and those not claimed similarly they treated all amounts paid to trainers as a business cost although the testimony revealed that these trainers in part provided instruction to petitioners’ daughter regarding how to show horses dr hillman could not recall whether and there is no evidence that they issued forms w-2 or to the show horse activity’s workers by contrast such formalities were observed in the conduct of dr hillman’s medical practice likewise petitioners’ accountant was provided the complete records of the medical practice he received only year- end compilations with respect to the show horse activity the evidence demonstrates that the records maintained by petitioners with respect to the activity were neither accurate nor complete their intermingling of the expenses allocable to nonbusiness horses and their daughter’s instruction with ostensible business_expenses has already been noted with a few exceptions prize money was not recorded or reported petitioners claimed expenses for horse shows totaling dollar_figure on their returns for the period through they ultimately stipulated that the known amounts expended for horse shows for the period totaled dollar_figure which indicates an overstatement exceeding percent moreover to the extent records were maintained there is no evidence that they were utilized to improve the performance of a losing operation accordingly we discount them as a factor see golanty v commissioner supra pincite bessenyey v commissioner t c pincite sullivan v commissioner tcmemo_1998_367 a change in operating methods or abandonment of unprofitable methods in a manner consistent with an intent to improve profitability may indicate a profit_motive see sec_1 b income_tax regs however in the instant case there is no convincing evidence that petitioners made modifications in their activity to improve profitability petitioners’ failure to consider a replacement for their only brood mare has been discussed similarly there is no convincing evidence that dr hillman sought to improve on the record of breeding fees earned by his remaining stallions ie those he did not have gelded dr hillman cited his leasing arrangement for riskybiznis under which a trainer took on the costs of the horse’s care but any savings here--which were not documented--were almost certainly small in relation to petitioners’ annual losses overall the numerous unbusinesslike practices engaged in by petitioners provide strong evidence of a lack of profit_motive expertise of petitioners and their advisers preparation for an activity by extensive study or consultation with experts may indicate a profit_motive where the taxpayer conducts the activity in accordance with such study or advice see sec_1_183-2 income_tax regs the record demonstrates that dr hillman was involved with horses for years and had become quite knowledgeable in the breeding of horses petitioners have also spent considerable sums to employ professional trainers for their horses although as noted some of the trainers’ time was spent instructing petitioners’ daughter dr hillman testified that he consulted with others concerning the purchase of horses and delegated actual purchasing to them however the mere fact that dr hillman had skill in the breeding of horses and petitioners hired various experts does not prove that petitioners engaged in their show horse activity for profit see glenn v commissioner tcmemo_1995_399 affd without published opinion 103_f3d_129 6th cir expertise with respect to the breeding and showing of horses is to be distinguished from expertise in the economics of these undertakings see eg 809_f2d_355 7th cir affg tcmemo_1985_523 sullivan v commissioner supra glenn v commissioner supra see also golanty v commissioner t c pincite a taxpayer’s failure to obtain expertise in the economics of horse-related activities indicates a lack of profit_motive see burger v commissioner supra pincite in this case petitioners sought no professional advice on the economic aspects of the breeding and showing of horses dr hillman’s discussions with his accountant focused on the tax aspects of petitioners’ show horse activity time and effort expended the fact that the taxpayer devotes much of his or her personal time and effort to carrying on an activity particularly if the activity does not have substantial recreational aspects may indicate a profit_motive see sec_1_183-2 income_tax regs dr hillman testified that he spent something over hours attending horse shows in and that the bookkeeping tasks associated with the show horse activity took approximately to hours per month dr hillman’s testimony regarding time spent at horse shows is self-serving uncorroborated and not credible the parties have stipulated that none of petitioners’ horses participated in horse shows in even putting aside this inconsistency dr hillman’s estimate of over hours appears scripted to meet respondent’s alternative argument that the show horse activity was a sec_469 passive_activity rather than recollected as a good_faith estimate moreover to the extent dr hillman attended horse shows and otherwise oversaw the show horse activities we believe the recreational aspects of these activities are manifest all or most of the onerous labor required in maintaining the horses---eg mucking stalls feeding etc --was hired out and deducted as a business_expense we do not believe that the time and the effort which petitioners have shown they dedicated to the show horse activity particularly given its recreational aspects support an inference that a profit_motive existed expectation that assets may appreciate an expectation that assets used in the activity will appreciate in value may indicate a profit objective see sec_1_183-2 b income_tax regs a profit_motive may be inferred where there are no operating profits so long as the appreciation in value of the activity’s assets exceeds the operating_expenses see id the appreciation in value must be sufficient however to recoup the accumulated losses of prior years see golanty v commissioner supra pincite bessenyey v commissioner treasury regulations provide that an individual taxpayer will be deemed to have materially participated in an activity which precludes a finding that the activity was a passive_activity for purposes of sec_469 if the taxpayer participates in the activity for more than hours during the taxable_year see sec_1_469-5t temporary income_tax regs fed reg date t c pincite sullivan v commissioner tcmemo_1998_367 dodge v commissioner tcmemo_1998_89 taras v commissioner tcmemo_1997_553 the only evidence in the record of petitioners’ horses’ appreciation consists of dr hillman’s self-serving uncorroborated estimates no expert or other reliable evidence of value was introduced given that dr hillman reported on his return that ashley a mare purchased years earlier for dollar_figure that suffered chronic uterine infections and had been donated to a veterinary school with a euthanasia authorization had a fair_market_value of dollar_figure we do not believe his estimates are entitled to significant weight ’ even if we accepted dr hillman’s value estimates the appreciation experienced as of 1993--approximately dollar_figure using his estimates----falls significantly short of petitioners’ accumulated losses through which exceeded dollar_figure losses in excess of dollar_figure occurred in each of the two succeeding years petitioners have failed to show that the appreciation in value of their assets creates any inference of profit_motive ’ in addition dr hillman’s asking price for chicardo was dollar_figure but the horse was ultimately sold for dollar_figure past success in similar or dissimilar activities a taxpayer’s past success in similar or dissimilar activities is relevant in determining profit_motive see sec_1_183-2 income_tax regs dr hillman concedes that a previous effort at horse breeding was unsuccessful dr hillman did operate his medical practice successfully while success in a dissimilar activity might weigh in petitioners’ favor given the substantial time that dr hillman devoted to his medical practice it is not clear that he spent significant time on the show horse activity accordingly this factor is neutral cf surridge v commissioner tcmemo_1998_304 the activity’s history of income and losses an activity’s history of income or loss may reflect whether the taxpayer has a profit_motive see sec_1_183-2 income_tax regs unless explained by customary business risks or unforeseen or fortuitous circumstances beyond the taxpayer’s control a record of continuous losses beyond the period customarily reguired to obtain profitability may indicate that the activity is not engaged in for profit see id a record of substantial losses over many years and the improbability of achieving a profitable operation are important factors bearing on a determination of profit_motive see golanty v commissioner supra pincite bessenyey v commissioner t c pincite petitioners’ show horse activity lost substantial sums every year for years aggregating at nearly dollar_figure apart from their somewhat vague business plan to not start out large petitioners have not claimed any specific startup_period wherein losses are customary petitioners do assert that they experienced unforeseen adverse circumstances in the poor health and foaling difficulties encountered with ashley while ashley’s problems may not have been foreseeable we think they fall well short of accounting for petitioners’ losses ashley was acquired as a 2-year-old in and was old enough for breeding in dr hillman testified that the horse miscarried three times in years but petitioners owned her for years they claimed her as part of their show horse activity in only year if petitioners had been engaged in a profit-seeking breeding activity we believe they would have acted more promptly to address the problem of a nonperforming brood mare moreover there is no evidence that they have acquired a brood mare during years subsequent to the years in issue we are left both with the impression that the record does not contain a full accounting of petitioners’ experience with ashley and the conviction that any losses occasioned by ashley’s unforeseen problems do not satisfactorily explain the history of losses in this case petitioners’ failure since either to acquire a new brood mare or to obtain any breeding fees from their stallions and their failure even to track their horse show winnings suggests a certain indifference to the bottom line and little probability that their operations will become profitable petitioners’ history of losses their inability to account for them and their bleak prospects all suggest a lack of profit_motive amount of occasional profits the amount of occasional profits if large in relation to losses_incurred or the taxpayer’s investment may indicate a profit_motive see sec_1_183-2 income_tax regs in this case petitioners have never earned a profit from their show horse activity and the evidence suggests that any future profits are unlikely taxpayer’s financial status substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit especially if there are personal or recreational elements involved see sec_1_183-2 income_tax regs dr hillman’s earnings from his medical practice were dollar_figure in and dollar_figure in and never less than dollar_figure annually from through dr hillman’s medical practice income allowed petitioners to sustain the losses from their show horse activity deducting these losses significantly reduced the after-tax cost of such activities to petitioners - - cf golanty v commissioner t c pincite sullivan v commissioner tcmemo_1998_367 when combined with the recreational elements present for dr hillman and denise as well as petitioners’ tendency to treat personal expenses for denise’s equine instruction and the care of nonbusiness horses as business_expenses we believe the after-tax economics of petitioners’ show horse activity support an inference that the activity was not engaged in for profit personal pleasure or recreation the existence of recreational elements in an activity may indicate that the activity is not engaged in for profit on the other hand where an activity lacks any appeal other than profit a profit_motive may be indicated see sec_1_183-2 income_tax regs the record supports a finding that petitioners’ recreational objectives were a significant component of petitioners’ show horse activity dr hillman has been involved with horses for years furthermore denise has been riding showing and caring for horses since she was years old and enjoyed riding and grooming the horses included in petitioners’ show horse activity as previously noted most of the onerous tasks of their horses’ care were performed by hired help the expenses of which were deducted - - conclusion based on the foregoing we conclude that petitioners have failed to show error in respondent’s determination that their show horse activities in and were not engaged in for profit within the meaning of sec_183 il mileage deductions the second issue is whether petitioners are entitled to automobile mileage deductions in excess of the amounts determined by respondent in and dr hillman deducted automobile mileage expenses for his medical practice in the respective amounts of dollar_figure and dollar_figure based on big_number miles pincite cents per mile in and big_number miles pincite cents per mile in respondent determined that dr hillman’s allowable mileage expense deduction is limited to dollar_figure or big_number miles and dollar_figure or big_number miles for and respectively on the grounds that petitioners failed to show that any greater amounts were for an ordinary and necessary business_expense or were expended for the purpose designated ’ accordingly we do not reach respondent’s alternative contention that such activities constitute a passive_activity within the meaning of sec_469 respondent makes no claim that these deductions are limited by virtue of sec_274 because we conclude that petitioners have failed to prove error in respondent’s determination under sec_162 we need not address the application of sec_274 in this case deductions are a matter of legislative grace and petitioners have the burden of proving their entitlement to them see eg rule a 503_us_79 308_us_488 292_us_435 sec_162 a allows a deduction for ordinary and necessary transportation_expenses made in the pursuit of a trade_or_business paid_or_incurred during the taxable_year which may include the cost of operating a passenger_automobile to the extent that it is used in a trade_or_business see revproc_93_51 1993_2_cb_593 taxpayers however must maintain records sufficient to substantiate deductions claimed see 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs a taxpayer’s cost of commuting between his residence and his place of business or employment is a nondeductible personal_expense while the costs associated with travel between work assignments are deductible see 32_tc_947 affd per curiam 283_f2d_865 5th cir sec_1_162-2 sec_1_262-1 income_tax regs petitioners have not contended that dr hillman’s residence served as an office accordingly trips between his residence and any work site are nondeductible commuting expenses see 50_tc_24 the amounts claimed on petitioners’ returns for automobile business mileage were computed using the standard mileage rate for the years in issue see revproc_93_51 1993_2_cb_593 revproc_92_104 1992_2_cb_583 although these revenue procedures permit taxpayers to use a per-mile estimate of automobile expenses in lieu of documenting actual expenses taxpayers must still prove the actual business miles driven during the year see power v commissioner tcmemo_1990_583 dr hillman testified that he provided estimates of his annual business mileage to his accountant by taking the change in the miles on his odometer for the year and subtracting an amount equal to miles per day 1i e one round trip from his residence to his medical office for each of the days per week that he held office hours dr hillman did not maintain any mileage logs or similar documentation of his business use of an automobile and was unaware at the time of trial of the total mileage he drove during the years in issue there are a number of problems with petitioners’ attempt to prove additional business mileage first dr hillman’s testimony reveals that by counting only days per week as dr hillman’s testimony also did not establish that he utilized a single vehicle exclusively for transportation in connection with his medical duties although this position may be implicit in his testimony because we find petitioners’ proof of additional business miles unavailing for other reasons we need not pursue this particular infirmity involving commuting expense he clearly underestimated the amount of nondeductible commuting mileage dr hillman elsewhere testified that he held office hours and performed operations at hospital sec_4 to days per week and made hospital round sec_5 to days a week thus on the additional to days per week that he made hospital rounds without holding office hours he still had nondeductible commuting expenses in connection with the trip from his residence to the hospital see sheldon v commissioner supra pincite which have not been accounted for in his estimation methods further the record does not reveal what the distances were between dr hillman’s residence and the hospitals where he made rounds dr hillman testified that the distance between his residence and the hospital was about miles but according to his other testimony there were five hospitals at which he operated thus there is no basis upon which we might estimate the additional commuting mileage finally we find dr hillman’s estimates improbable ' even if we reduce dr hillman’s total business miles claimed by an additional days per week of commuting miles per day or big_number miles per year the result is that dr hillman is ‘t as noted previously the incorrect representations regarding a horse’s valuation on petitioners’ return among other inconsistencies cast doubt on dr hillman’s testimony and we therefore give it less weight in this context as well -- - effectively claiming that he drove at least approximately and business miles per day on average in and respectively according to dr hillman’s testimony his residence medical offices and the five hospitals at which he worked were all located in the columbus ohio area there is no evidence of the distance between dr hillman’s office and the hospitals between the hospitals themselves or between dr hillman’s residence and four of the hospitals without such evidence there is no corroboration for dr hillman’s testimony and we are not required to accept such self-serving testimony on this record petitioners have failed to prove that the mileage amounts allowable in computing the sec_162 a deduction with respect to dr hillman’s medical practice are any greater than the amounts determined by respondent see russell v commissioner tcmemo_1989_326 joint implant surgeons inc v commissioner tcmemo_1988_558 without accounting for holidays or vacations a 6-day work week as claimed by dr hillman generally results in work days per year dr hillman claimed big_number business miles in subtracting the additional days per week of commuting miles---- namely big_number miles annually--leaves big_number business miles over days or business miles per day on average in dr hillman claimed big_number business miles in subtracting an additional big_number commuting miles leaves big_number business miles over days or business miles per day on average in if one assumes that dr hillman took any holidays or vacation days during the year the average number of business miles per work day goes higher tiil accuracy-related_penalty under sec_6662 respondent determined that an accuracy-related_penalty under sec_6662 applies to the entire underpayment’ in both the and taxable years based on negligence or disregard of rules or regulations see sec_6662 and b negligence for this purpose includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard includes any careless reckless or intentional disregard of rules or regulations see sec_6662 c sec_1_6662-3 income_tax regs negligence has been further defined as a lack of due care or a failure to do what a reasonable person would do under the circumstances l963_f2d_907 6th cir affg tcmemo_1991_179 see also 85_tc_934 petitioners have the burden of proving error in respondent’s determination that these penalties apply see rule a leuhsler v commissioner supra pincite the accuracy- related penalty under sec_6662 does not apply however to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith see sec_6664 reliance on professional ‘3 for purposes of the instant case the underpayment is the same as the deficiency in each year compare sec_6664 a with sec_6211 advice may constitute reasonable_cause for this purpose see sec_1_6664-4 income_tax regs petitioners have failed to show error in respondent’s negligence determination the evidence amply supports a finding of negligence petitioners’ fundamental grounds for claiming a profit motive--that they expected to produce a small herd through breeding---is illogical in light of the fact that they never produced a foal or breeding fee during the years at issue or thereafter we believe that the obvious recreational benefits and the substantial losses that sheltered petitioners’ other income combined to create a situation which should have seemed too good to be true to a reasonable and prudent person within the meaning of sec_1_6662-3 income_tax regs see smith v commissioner tcmemo_1997_503 affd without published opinion __ f 3d _ 9th cir date in addition petitioners failed to allocate costs of feed and bedding and stable help between horses used in their show horse business and those conceded to be used for personal purposes only and instead treated all such costs as business_expenses similarly petitioners treated the cost of their daughter’s equine instruction as if it were a business_expense this indiscriminate deducting of obvious personal expenditures as business_expenses demonstrates a lack of due care and a failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code cf 68_f3d_868 5th cir affg per curiam tcmemo_1993_634 other aspects of their recordkeeping for the show horse activity were careless as evidenced by their failure to record or report their horses’ winnings and their excess claims of horse show expenses in both years including a claim of horse show expenses in despite a stipulation that none of their horses competed in shows that year a failure to maintain adequate books_and_records is evidence of negligence see sec_1_6662-3 income_tax regs petitioners contend that they are not liable for the accuracy-related_penalty under sec_6662 for either of the years in issue because they relied on the advice of their accountant a taxpayer may demonstrate reasonable_cause if he can show that he relied in good_faith on a qualified adviser after full disclosure of all necessary and relevant information see 86_tc_492 affd 864_f2d_1521 10th cir 58_tc_1055 affd without published opinion 474_f2d_1345 5th cir sec_1_6664-4 and c income_tax regs in this case petitioners have failed to establish that they fully disclosed all necessary and relevant information to their accountant mr adelman the record in this regard contains only dr hillman’s self-serving and conclusory testimony that he discussed his show horse activity and the applicable regulations with mr adelman mr adelman was not called to testify the record demonstrates that the only records of the show horse activity provided to mr adelman were yearend compilations or bottom-line figures assembled by dr hillman had mr adelman been provided more complete disclosure for example he presumably would have advised dr hillman of the necessity of allocating the expenses of the horses’ upkeep between those horses used in the business and those not so used one would also expect a fully informed professional to advise of the necessity of recording and reporting the horses’ winnings if a business were in fact being conducted we conclude that petitioners have failed to show that they made sufficient disclosure to their accountant to invoke the reasonable_cause exception to the accuracy-related_penalties petitioners have not addressed the portion of the underpayment attributable to the disallowance of certain of dr hillman’s business mileage deductions accordingly respondent’s ‘ petitioners also claim on brief that they had substantial_authority for the positions taken on their returns there is no substantial_authority exception to the imposition of the accuracy-related_penalty for negligence see wheeler v commissioner tcmemo_1999_56 determinations with respect to the accuracy-related_penalties under sec_6662 are sustained in their entirety we have considered all of petitioners’ arguments and to the extent not addressed above have found them to be without merit to reflect the foregoing decision will be entered for respondent
